Exhibit 10.30
THIRD AMENDED AND RESTATED IDEX CORPORATION
DIRECTORS DEFERRED COMPENSATION PLAN
ARTICLE I
BACKGROUND, PURPOSE, EFFECTIVE DATES AND DEFINITIONS
          IDEX Corporation, a Delaware corporation (the “Corporation”), by its
Board of Directors, adopted the IDEX Corporation Directors Deferred Compensation
Plan (the “Plan”), effective as of January 1, 1993, for the benefit of the
non-employee members of its Board of Directors (the “Directors”).
          In order to make certain changes to the Plan, an Amended and Restated
IDEX Corporation Directors Deferred Compensation Plan (the “Amended Plan”) and a
Second Amended and Restated IDEX Corporation Directors Deferred Compensation
Plan (the “Second Amended Plan”) were adopted by the Board of Directors of IDEX
Corporation, effective as provided below.
          In order to make further changes to the Plan, the Directors have
adopted the changes set forth in this Third Amended and Restated IDEX
Corporation Directors Deferred Compensation Plan (the “Third Amended Plan”).
Section 1.1 Background and Purpose of the Plan. The Corporation wishes to
provide members of its Board of Directors who are not employees of the
Corporation with the opportunity to defer payment of all of the compensation
they receive in a particular year or years for serving as Directors.
Section 1.2 Effective Date and Term. The Plan as in effect prior to the date of
approval of the Amended Plan by the shareholders of the Corporation was in
effect through December 31, 1996. The Amended Plan was effective as of
January 1, 1997. The Second Amended Plan was effective as of November 20, 1997
and was effect through December 31, 2010. The Third Amended and Restated IDEX
Corporation Directors Deferred Compensation Plan will be effective as of
January 1, 2011, and shall continue until such time as it is terminated or
amended and restated by resolution of the Board of Directors in accordance with
Article V.
Section 1.3 Effect of Restatement of Plan. The restatement of the Plan by this
document shall not reduce the amount of benefit payable under the Plan below the
level of benefits accrued under the terms of the Plan as they were in effect on
December 31, 2010. For purposes of clarification, the intent of the previous
sentence is to preserve all Plan provisions as in effect on December 31, 2010
for determining the benefit under the Plan as of December 31, 2010, but does not
preclude a reduction in benefit payable under the Plan because of losses that
should be applied in determining the value of an Account. Further, it is not the
intent to, and this restatement of the Plan will not, change the time and form
of payment of any amounts of deferred compensation which were deferred under the
terms of the Plan prior to January 1, 2011 in violation of Section 409A of the
Code.

 



--------------------------------------------------------------------------------



 



Section 1.4 Shares Subject to Plan. The shares of stock subject to Deferred
Compensation Units shall be shares of the Corporation’s Common Stock. The
aggregate number of such shares which may be distributed pursuant to Deferred
Compensation Units under the Plan shall not exceed 50,000 shares (as adjusted
under Section 3.1b from December 31, 1996).
Section 1.5 Definitions. For purposes of the Plan, the following terms shall
have the definitions stated below unless the context clearly indicates
otherwise:
          a. “Account” means the Deferred Compensation Account.
          b. “Board” means the Board of Directors of IDEX Corporation.
          c. “Code” means the Internal Revenue Code of 1986, as amended.
          d. “Common Stock” means the common stock, par value $.01 per share, of
the Corporation.
          e. “Deferred Compensation Account” shall have the meaning set forth in
Section 3.1.
          f. “Deferred Compensation Units” or “DCUs” shall mean a hypothetical
investment which is equivalent in value to one share of Common Stock which is
accounted for in Section 3.1b of the Plan.
          g. “Deferred Compensation Units Subaccount” shall have the meaning set
forth in Section 3.1b. Effective as of January 1, 2011, no additional amounts of
deferred compensation may be credited to the Deferred Compensation Units
Subaccount.
          h. “Dividend Equivalent” means an amount equal to the cash dividend
paid on one of the shares of Common Stock multiplied by the number of the
Deferred Compensation Units in the Director’s Deferred Compensation Units
Subaccount at the dividend record date.
          i. “Fair Market Value” means the fair market value of a share of the
Common Stock as of a given date measured as (i) the closing price of a share of
the Common Stock on the principal exchange on which shares of the Common Stock
are then trading, if any, on the day previous to such date, or, if shares were
not traded on the day previous to such date, then on the next preceding trading
day during which a sale occurred; or (ii) if such Common Stock is not traded on
an exchange but is quoted on NASDAQ or a successor quotation system, (1) the
last sales price (if the Common Stock is then listed as a National Market Issue
under the NASD National Market System) or (2) the mean between the closing
representative bid and asked prices (in all other cases) for the Common Stock on
the day previous to such date as reported by NASDAQ or such successor quotation
system; or (iii) if such Common Stock is not publicly traded on an exchange and
not quoted on NASDAQ or a successor quotation system, the mean between the
closing bid and asked prices for the Common Stock, on the day previous to such
date, as determined in good faith by the Board; or (iv) if the Common Stock is
not publicly traded, the fair market value established by the Board acting in
good faith.

- 2 -



--------------------------------------------------------------------------------



 



          j. “Interest-Bearing Subaccount” means an Investment Alternative which
is adjusted no less often than quarterly to reflect hypothetical earnings for
the for the period equal to the lesser of (i) the Barclays Long Term AAA
Corporate Bond Yield Average (or the appropriate successor index) determined as
of the first business day of November of the preceding calendar year or
(ii) 120% of the ‘applicable federal long-term rate’ under Section 1274(d) of
the Code determined as of the first business day of November of the preceding
calendar year, with compounding using the rate specified that corresponds most
closely to the period of adjustment for hypothetical earnings.
          k. “Investment Alternatives” means the Interest Bearing Subaccount,
the Deferred Compensation Units Subaccount and other Investment Alternative
Subaccounts established from time to time in the sole discretion of the Board
which are used to determine the hypothetical rate of earnings on the Deferred
Compensation Account.
          l. “Plan” means this Third Amended and Restated IDEX Corporation
Directors Deferred Compensation Plan.
          m. “Plan Year” means the calendar year.
ARTICLE II
CONTRIBUTIONS
Section 2.1 Deferred Compensation.
          a. Deferral Election Procedure. With respect to each Plan Year during
the period in which this Plan remains in effect, the Corporation shall credit
all of the amount of future compensation as such Director has elected in writing
to defer under the Plan and carried in the Deferred Compensation Account
provided for in Section (the “Deferred Amounts”). An election to defer shall be
made prior to the calendar year for which the compensation so deferred is
earned, and shall be irrevocable with respect to the calendar year to which it
applies and shall remain in effect for future calendar years unless a new
election is made by such Director effective with respect to a calendar year and
delivered to the Corporation by the December 31 preceding such calendar year,
provided, however, that, to the extent necessary for such election or new
election and related deferrals to qualify for the exemption specified by
Rule 16b-3 under the Securities Exchange Act of 1934 as then in effect
(“Rule 16b-3”), no such election or new election may be made less than six
months (or such other period as Rule 16b-3 may specify) prior to the first date
on which such deferred compensation would have been paid if no deferral election
were made, and such election or new election shall otherwise comply with any
applicable requirements for exemption under Rule 16b-3. In that regard, a
Director may make a new election each year setting forth a deferral period and
permissible form of payment. The crediting of the Deferred Amounts under this
Plan shall be made on the first day of the quarter after the amounts are earned,
or such other date on which such amounts would otherwise have been paid to the
Director.

- 3 -



--------------------------------------------------------------------------------



 



          b. Deferral Distribution Date Election Changes. A Director may change
the distribution date, subject to the requirements and limitations of this
Section 2.1.b. A Director may change his or her distribution date by notifying
the Corporation in accordance with the rules of the Third Amended Plan. For
purposes of this Section 2.1.b., a Director shall be considered to have made a
new deferral distribution date election on the date that the Corporation
receives such election. Directors may elect to change the date on which and the
form of benefit under which they are to receive benefits under the Plan in a
written election which (i) will not be effective until 12 months after the date
on which the election is made, and (ii) in the case of an election related to a
payment other than a payment on account of death, only if the first payment with
respect to which such election is made is deferred for a period of not less than
5 years from the date such payment would otherwise have been made.
Section 2.2 Special 409A Transitional Rules. Consistent with the provisions
found in Internal Revenue Service Notice 2005-1, regulations proposed under
Section 409A of the Code, final regulations under Section 409A of the Code,
Internal Revenue Service Notice 2007-100, and Internal Revenue Service Notice
2007-86, Directors, during the period commencing on January 1, 2005 and ending
on December 31, 2008, were permitted to make a new payment elections regarding
the distribution date and the form under which benefits under the Plan are to be
paid (single lump-sum payment or five substantially equal annual installments)
for benefits under the Plan which election will override any prior election or
any contrary provision of the Plan. However, a Director could not in a calendar
year change a payment election with respect to payments that the Director would
otherwise receive in that calendar year, or to cause payments that would
otherwise have been payable in a later year to be made in that calendar year.
Further, a Director may have, prior to December 31, 2005, cancelled, in whole or
in part, any deferral election applicable to 2005 compensation.
ARTICLE III
ACCOUNTS AND INVESTMENT
Section 3.1 The Deferred Amounts. The Corporation shall establish on its books
the necessary Account to accurately reflect the Corporation’s liability to each
Director who has deferred compensation under the Plan. To each account shall be
credited, as applicable, Deferred Amounts, Dividend Equivalents on the Common
Stock, and earnings and losses related to the Investment Alternatives. The
Corporation shall maintain separate subaccounts for each annual compensation
deferral election in order to accurately reflect the Benefits (as defined in
Section 4.1) distributable in a particular distribution year. Payments to the
Director under the Plan shall be debited to the appropriate subaccounts.
          a. Interest-Bearing Account. Compensation which a Director has elected
to defer into an Interest-Bearing Account shall be credited to the
Interest-Bearing Account on the same date that it would otherwise be payable to
such Director (the “Deferral Date”). Deferred Amounts carried in this account
shall earn interest from the Deferral Date to the date of payment.

- 4 -



--------------------------------------------------------------------------------



 



          b. Deferred Compensation Units Subaccount. A Director who, with
respect to periods prior to January 1, 2001, had elected to defer compensation
into a Deferred Compensation Units Account shall have the amount of such
compensation credited to his or her account as of the Deferral Date, and such
Deferred Amount shall also be converted into a number of Deferred Compensation
Units as of the Deferral Date by dividing the Deferred Amount by the Fair Market
Value of the Corporation’s Common Stock as of the Deferral Date.
          If Deferred Compensation Units exist in a Director’s account on a
dividend record date for the Common Stock, Dividend Equivalents shall be
credited to the Director’s account on the corresponding dividend payment date.
          In the event of any change in the Corporation’s Common Stock
outstanding, by reason of any stock split or dividend, recapitalization, merger,
consolidation, combination or exchange of stock or similar corporate change,
such equitable adjustments, if any, by reason of any such change, shall be made
in the number of Deferred Compensation Units credited to each Director’s
Deferred Compensation Units Account.
          c. Transfers Between Investment Alternatives. If and only if
permissible under any applicable provisions of Rule 16b-3 as then in effect
without affecting a director’s disinterested status thereunder, upon advice of
counsel, transfers between Investment Alternatives may be made at any time
requested by the Director on a date specified in a notice to the Corporation.
Section 3.2 Vesting. At all times a Director shall have a 100% nonforfeitable
right to the amounts credited to his or her accounts.
ARTICLE IV
BENEFITS
Section 4.1 After Stated Period or Upon Cessation of Service as Director. The
balance in the Account relating to Deferred Amounts in a Plan Year, including
adjustments that continue to be made pursuant to Article III, shall be paid in
cash by the Corporation and the number of shares of Common Stock equal to the
number of Deferred Compensation Units (rounded down to the nearest whole unit)
(the balance in the Account is referred to as the “Benefit”) shall be paid or
distributed, as the case may be, to the Director on the January 1 following the
number of deferral years elected by the Director (either five or ten years after
the year for which compensation is deferred) (for example if a five year
deferral election were made, deferral of 1993 compensation would first be
distributed on January 1, 1999) or following the Director’s cessation of service
as Director for any reason other than death (the date of which shall be referred
to as the “Date of Cessation”), in one lump sum or in up to ten substantially
equal annual payments, as selected by a Director. Elections pursuant to this
Section shall be made at the same time and in the same manner as election to
defer is made pursuant to Section 2.1. Effective as of January 1, 2006, if a
benefit is payable solely because a Director who is a “specified employee”,
within the meaning of Section 409A of the Code, has “separated from service”,
within the meaning of Section 409A of the Code, no benefits will be paid prior
to the date that is six months after the date of

- 5 -



--------------------------------------------------------------------------------



 



separation from service (or, if earlier, the date of death of the Director).
Payments to which a Director would otherwise be entitled during the first six
months following the date of separation from service will be accumulated and
paid on the day that is six months after the date of separation from service.
Section 4.2 Upon Death. In the event of a Director’s death, the Corporation
shall pay the Benefit, or in the event of a Director’s death after commencement
of the payment of the Benefit under Section 4.1, the remaining balance of the
Benefit, in one lump sum as soon as practicable following the death of the
Director to the Director’s Beneficiary.
Section 4.3 Change in Control. In the event of (a) any transaction or series of
transactions which within a 12-month period constitute a change of management or
control where (i) at least 51 percent of the then outstanding common shares of
the Corporation are (for cash, property (including, without limitation, stock in
any corporation), or indebtedness, or any combination thereof) redeemed by the
Corporation or purchased by any person (s), firm (s) or entity(ies), or
exchanged for shares in any other corporation whether or not affiliated with the
Corporation, or any combination of such redemption, purchase or exchange, or
(ii) at least 51 percent of the Corporation’s assets are purchased by any
person(s), firm(s) or entity(ies) whether or not affiliated with the Corporation
for cash, property (including, without limitation, stock in any corporation) or
indebtedness or any combination thereof, or (iii) the Corporation is merged or
consolidated with another corporation regardless of whether the Corporation is
the survivor (except any such transaction solely for the purpose of changing the
Corporation’s domicile or which does not change the ultimate beneficial
ownership of the equity interests in the Corporation), or (b) any substantial
equivalent of any such redemption, purchase, exchange, change, transaction or
series of transactions, merger or consolidation constituting such change of
management or control, the Corporation shall pay the Benefit to the Director in
one lump sum. In the transaction giving rise to such change of management or
control was approved in advance by a majority of the Board of Directors, payment
of the Benefit shall be made at the closing of such transaction. If the
transaction giving rise to the change of management or control was not so
approved, payment of the Benefit shall be made immediately upon the occurrence
of the event or transaction giving rise to the change of management or control.
Effective as of January 1, 2006, a “change of management or control” will have
occurred only if, in addition to the requirements set out above, the event
constitutes a change in the ownership or effective control of the Corporation,
or in the ownership of a substantial portion of the assets of the Corporation,
within the meaning of guidance issued by the Secretary of the Treasury under
Section 409A of the Code.
ARTICLE V
AMENDMENT, SUSPENSION, OR TERMINATION
Section 5.1 Amendment, Suspension, or Termination. The Board of Directors may
amend, suspend or terminate the Plan, in whole or in pan, at any time and from
time to time by resolution adopted at a regular or special meeting of the Board
or Directors, and only in such manner.

- 6 -



--------------------------------------------------------------------------------



 



Section 5.2 No Reduction. No amendment, suspension or termination shall operate
to adversely affect the Benefit otherwise available to a Director if the
Director had ceased being a Director as of the effective date of such amendment,
suspension, or termination. Any Benefit determined as of such date shall
continue to be adjusted as provided in Article III and payable as provided in
Article IV.
ARTICLE VI
409A PROVISIONS
Section 6.1 Modification of Payment Terms. Notwithstanding any other provision
in this Plan, to the extent any amounts payable under this Plan (i) are subject
to Section 409A of the Code, and (ii) the time or form of payment of those
amounts would not be in compliance with Section 409A of the Code, then, to the
extent possible, payment of those amounts will be made at such time and in such
a manner that payment will be in compliance with Section 409A of the Code. If
the time or form of payment cannot be modified in such a way as to be in
compliance with Section 409A of the Code, then the payment will be made as
otherwise provided in this Plan, disregarding the provisions of this
Section 6.1. All terms of this Plan which are undefined or ambiguous must be
interpreted in a manner that complies with Section 409A of the Code if necessary
to comply with Section 409A of the Code.
Section 6.2 No Tax Liability. Benefits under the Plan are intended to comply
with the rules of Section 409A of the Code and will be construed accordingly.
The Corporation will not be liable to any Director or Beneficiary for any
adverse tax consequences imposed under Section 409A of the Code.
ARTICLE VII
MISCELLANEOUS PROVISIONS
Section 7.1 Beneficiary. “Beneficiary” shall mean any one or more persons,
corporation, trusts, estates, or any combination thereof, last designated by a
Director to receive the Benefit provided under this Plan. Any designation made
hereunder shall be revocable, shall be in written instrument or other manner
containing the necessary information, and shall be effective when received by
the Corporation at its principal office. If the Corporation, in its sole
discretion, determines that there is not a valid designation, the Beneficiary
shall be the executor or administrator of the Director’s estate.
Section 7.2 Nonassignability. The interest of any person under this Plan (other
than the Corporation) shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, attachment or encumbrance, or to
the claims of creditors of such person, and any attempt to effectuate any such
actions shall be void.
Section 7.3 Interest of Director. The Director and any Beneficiary shall, in
respect to accounts and any Benefit to be paid, shall be and remain simply a
general unsecured creditor of the Corporation in the same manner as any other
creditor having a general claim for

- 7 -



--------------------------------------------------------------------------------



 



compensation, if and when the Director’s or Beneficiary’s rights to receive
payments shall mature and become payable. At no time shall the Director be
deemed to have any right, title or interest, legal or equitable, in any asset of
the Corporation, including, but not limited to, any Common Stock or investments
which represent amounts credited to the Investment Alternatives.
Section 7.4 Withholding. The Corporation shall have the right to deduct or
withhold from the Benefits paid under this Plan or otherwise all taxes which may
be required to be deducted or withheld under any provision of law (including,
but not limited to, Social Security payments, income tax withholding and any
other deduction or withholding required by law) now in effect or which may
become effective any time during the term of this Plan.
Section 7.5 Funding. This Plan shall not be a funded plan. The Corporation shall
not set aside any funds, or make any investments or set aside Common Stock, for
the specific purpose of making payments under the Plan. All Benefits paid under
the Plan shall be paid from the general assets of the Corporation. Benefits
payable under the Plan may be reflected on the accounting records of the
Corporation, but such accounting shall not be construed to create or require the
creation of a trust, custodial or escrow account.
Section 7.6 Exclusivity of Plan. This Plan is intended solely for the purpose of
deferring compensation to the Directors to the mutual advantage of the parties.
Nothing contained in this Plan shall in any way affect or interfere with the
right of a Director to participate in any other benefit plan in which he or she
may be entitled to participate.
Section 7.7 No Right to Continued Service. This Plan shall not confer any right
to continued service on a Director.
Section 7.8 Notice. Each notice and other communication to be given pursuant to
this Plan shall be in writing and shall be deemed given only when (a) delivered
by hand, (b) transmitted by telex or telecopier (provided that a copy is sent at
approximately the same time by registered or certified mail, return receipt
requested), (c) received by the addressee, if sent by registered or certified
mail, return receipt requested, or by Express Mail, Federal Express or other
overnight delivery service, to the Corporation at its principal office and to a
Director at the last known address of such Director (or to such other address or
telecopier number as a party may specify by notice given to the other party
pursuant to this Section).
Section 7.9 Claims Procedures. If a Director or the Director’s Beneficiary does
not receive benefits to which he or she believes he or she is entitled, such
person may file a claim in writing with the Corporation. The Corporation shall
establish a claims procedure under which:
          a. the Corporation shall be required to provide adequate notice in
writing to the Director or the Beneficiary whose claim for benefits has been
denied, setting forth specific reasons for such denial, written in a manner
calculated to be understood by the Director or the Beneficiary, and

- 8 -



--------------------------------------------------------------------------------



 



          b. the Corporation shall afford a reasonable opportunity to the
Director or the Beneficiary whose claim for Benefits has been denied for a full
and fair review by the Corporation of the decision denying the claim.
Section 7.10 Illinois Law Controlling. This Plan shall be construed in
accordance with the laws of the State of Illinois.
Section 7.11 Binding on Successors. This Plan shall be binding upon the
Directors and the Corporation, their heirs, successors, legal representatives
and assigns.
 *  *  *  * 
          EXECUTED by an authorized officer of IDEX Corporation as of the 31st
day of December, 2010.

                  IDEX CORPORATION    
 
           
 
  By   /s/ Frank J. Notaro
 
Frank J. Notaro    
 
      Vice President — General Counsel and Secretary    

- 9 -